The plaintiff in error, hereinafter called the defendant, was convicted in the county *Page 87 
court of Carter county, Okla., on an information which charged that he willfully and unlawfully conveyed certain spirituous liquor, vinous liquor, malt liquor, fermented liquor, and intoxicating liquor, to wit, nine and one-half gallons of corn whisky. He was convicted and sentenced to serve a term of 60 days in the county jail and to pay a fine of $100 and costs, and has appealed to this court.
All the errors assigned relate to the sufficiency of the evidence to sustain a conviction.
Con Keirsey, deputy sheriff of Carter county, testified on behalf of the state: That on the 27th day of April, 1925, he saw the defendant on the highway between Wilson and Healdton. He was driving in a Ford car, accompanied by G.L. Lasiter. That the defendant and Lasiter had nine and one-half gallons of corn whisky in the car when he came up to it. That he followed them for some distance.
Defendant denied that he had any interest in the whisky or the car, and stated that the car and the whisky belonged to G.L. Lasiter. The defendant admitted that he was in the car with Lasiter, and that the whisky was in the car when the officer overtook the car.
The question of the guilt or innocence of defendant was, under proper instructions of the court, submitted to the jury. The evidence in the case is conflicting, but, where there is credible evidence to support the verdict of the jury, this court will not disturb the verdict.
The record examined, and evidence held sufficient to sustain the conviction. The judgment and sentence are affirmed.
DOYLE, P.J., and EDWARDS, J., concur. *Page 88